department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc ita genin-123314-05 office_of_chief_counsel number info release date uil ----------------- -------------------------------------- -------------------------------------------------- ------------------------------ dear -------------- this letter responds to your telephone calls and email dated date regarding the proper tax treatment of certain expenses related to a boat that is primarily for personal_use this letter calls your attention to certain general principles of the law without applying them to a specific set of facts see revproc_2005_1 sec_2 2005_1_irb_7 sec_262 of the internal_revenue_code generally denies a deduction for personal living or family_expenses sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_212 in relevant part allows an individual a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year for the production_of_income sec_183 provides that in the case of an activity engaged in by an individual or an s_corporation if such activity is not engaged in for profit no deduction attributable to such activity is allowed except as provided in sec_183 sec_183 defines an activity_not_engaged_in_for_profit as an activity other than one for which deductions are allowable under sec_162 or sec_212 no deductions are allowable under sec_162 or sec_212 for activities that are carried on primarily as a sport hobby or for recreation sec_1_183-2 sec_183 provides that in relation to an activity_not_engaged_in_for_profit a taxpayer can take those deductions that would be allowable without regard to profit_motive and can take deductions that would be allowed if the activity were engaged in for profit but only to the extent that gross_income derived from such activity for the taxable_year exceeds the deductions allowable without regard to profit_motive in sum sec_183 allows deductions for expenses_incurred in an activity_not_engaged_in_for_profit but only to the extent of gross_income from that activity therefore taxpayers may not deduct losses_incurred in an activity_not_engaged_in_for_profit genin-123314-05 the regulations under sec_183 list nine factors to be considered in determining whether a taxpayer has a profit_motive in conducting a certain activity the extent to which the taxpayer carries out the activity in a businesslike manner the expertise of the taxpayer or his advisors the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in other similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any that are earned the ta xpayer's financial status and any elements of personal pleasure or recreation derived from the activity sec_1_183-2 - of the income_tax regulations although a taxpayer's expectation of profit need not be reasonable the facts and circumstances must indicate that the taxpayer entered into the activity or continued the activity with the actual and honest objective of making a profit 78_tc_642 sec_1_183-2 in 50_tc_164 the tax_court denied the taxpayer deductions for the cost of flying a private plane for reasons unrelated to his work or earning profits the court found that the taxpayer was not in the aircraft chartering business where he earned only minimal chartering income in the taxable years in question did not advertise or hold himself out in any manner as being in the business of chartering aircraft and devoted his time instead to performing services as an engineering consultant similarly in mccormick v commissioner t c memo the tax_court held that the taxpayer did not have a bona_fide profit objective in operating two boats even though he expected to derive some gross_receipts from the boats the primary use was for personal pleasure i hope this general information is helpful to you this letter is intended for informational purposes only and does not constitute a ruling see revproc_2005_1 sec_2 2005_1_irb_7 if you have any additional questions please contact --------------at ----------------- ------- sincerely thomas a luxner chief branch office of associate chief_counsel income_tax accounting
